          Case 4:20-cv-05640-YGR Document 90 Filed 09/18/20 Page 1 of 21


 1   Paul J. Riehle (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   San Francisco, California 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510

 5   Christine A. Varney (pro hac vice)
     cvarney@cravath.com
 6   Katherine B. Forrest (pro hac vice)
     kforrest@cravath.com
 7   Gary A. Bornstein (pro hac vice)
     gbornstein@cravath.com
 8   Yonatan Even (pro hac vice)
     yeven@cravath.com
 9   Lauren A. Moskowitz (pro hac vice)
     lmoskowitz@cravath.com
10   M. Brent Byars (pro hac vice)
     mbyars@cravath.com
11   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
12   New York, New York 10019
     Telephone: (212) 474-1000
13   Facsimile: (212) 474-3700

14   Attorneys for Plaintiff Epic Games, Inc.

15                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
16                                   OAKLAND DIVISION
17

18
                                                     Case No. 4:20-CV-05640-YGR
19    EPIC GAMES, INC.,
                                                       REPLY MEMORANDUM OF POINTS
20                                          Plaintiff, AND AUTHORITIES IN SUPPORT OF
                                                       PLAINTIFF EPIC GAMES, INC.’S
21                          vs.                        MOTION FOR A PRELIMINARY
22                                                     INJUNCTION
      APPLE INC.,
23                                                  Date: September 28, 2020 at 9:30 a.m. (via
                                         Defendant. Zoom Platform)
24
                                                     Courtroom: 1, 4th Floor
25                                                   Judge: Hon. Yvonne Gonzalez Rogers
26

27

28




      EPIC’S REPLY MEMORANDUM                                        CASE NO. 4:20-CV-05640-YGR
            Case 4:20-cv-05640-YGR Document 90 Filed 09/18/20 Page 2 of 21



 1                                                    TABLE OF CONTENTS

 2                                                                                                                                             Page
 3   TABLE OF AUTHORITIES ......................................................................................................... iii
 4   TABLE OF CITED DOCUMENTS .............................................................................................. iv
 5   I.       LEGAL STANDARD ..........................................................................................................3
 6   II.      EPIC IS HIGHLY LIKELY TO SUCCEED ON THE MERITS. .......................................4
 7            A.        Apple’s Conduct Violates Section 2 of the Sherman Act. .......................................4
 8                      1.        Apple has a monopoly in the iOS App Distribution Market. ......................4
 9                      2.        Apple unlawfully maintains its app distribution monopoly.........................5
10            B.        Apple’s Conduct Violates Sections 1 and 2 of the Sherman Act. ...........................7
11                      1.        Apple ties app distribution to in-app payment processing. ..........................7
12                      2.        Under the rule of reason, Apple’s conduct has anti-competitive
                                  effects. ..........................................................................................................9
13
                        3.        Apple’s procompetitive justifications are pretextual. ..................................9
14
     III.     EPIC WILL SUFFER IRREPARABLE HARM ABSENT AN INJUNCTION. ..............10
15
     IV.      THE BALANCE OF HARMS STRONGLY FAVORS EPIC. .........................................12
16
     V.       EPIC’S REQUESTED RELIEF WOULD FURTHER THE PUBLIC INTEREST. ........14
17

18

19
20

21

22

23

24

25

26

27

28



      EPIC’S REPLY MEMORANDUM                                                   ii                    CASE NO. 4:20-CV-05640-YGR
            Case 4:20-cv-05640-YGR Document 90 Filed 09/18/20 Page 3 of 21



 1                                                  TABLE OF AUTHORITIES
 2   Cases                                                                                                               Page(s)
 3
     Acquaire v. Canada Dry Bottling Co.,
 4     24 F.3d 401 (2d Cir. 1994) ..................................................................................... 11, 12

 5   FTC v. Qualcomm Inc.,
       969 F.3d 974 (9th Cir. 2020)........................................................................................ 14
 6
     Germon v. Times Mirror Co.,
 7     520 F.2d 786 (9th Cir. 1975)........................................................................................ 12
 8   Milsen Co. v. Southland Corp.,
 9     454 F.2d 363 (7th Cir. 1971)........................................................................................ 12

10   Newcal Indus., Inc. v. Ikon Office Sols.,
       513 F.3d 1038 (9th Cir. 2008)........................................................................................ 5
11
     Ohio v. American Express Co.,
12     138 S. Ct. 2274 (2018) ................................................................................................... 8
13   S. Glazer’s Distribs. of Ohio, LLC v. Great Lakes Brewing Co.,
14      860 F.3d 844 (6th Cir. 2017)........................................................................................ 14

15   Teradata Corp. v. SAP SE,
        2018 WL 6528009 (N.D. Cal. Dec. 12, 2018) ............................................................... 5
16
     Theme Promotions, Inc. v. News Am. Mktg. FSI,
17     546 F.3d 991 (9th Cir. 2008).......................................................................................... 4
18   trueEX, LLC v. MarkitSERV Ltd.,
        266 F. Supp. 3d 705 (S.D.N.Y. 2017) .......................................................................... 14
19
20   United States v. Microsoft Corp.,
       253 F.3d 34 (D.C. Cir. 2001) ......................................................................................... 9
21

22

23

24

25

26

27

28



      EPIC’S REPLY MEMORANDUM                                                 iii                 CASE NO. 4:20-CV-05640-YGR
         Case 4:20-cv-05640-YGR Document 90 Filed 09/18/20 Page 4 of 21


                            TABLE OF CITED DOCUMENTS
 1
     Citation                       Document
 2
     Opening                        Plaintiff Epic Games, Inc.’s Notice of Motion
 3
                                    and Motion for a Preliminary Injunction and
 4                                  Memorandum of Points and Authorities in
                                    Support Thereof (ECF No. 61)
 5
     Opp’n                          Defendant Apple Inc.’s Opposition to Epic
 6                                  Games, Inc.’s Motion for a Preliminary
                                    Injunction (ECF No. 73)
 7
     Byars                          Declaration of M. Brent Byars in Support of
 8
                                    Plaintiff Epic Games, Inc.’s Motion for a
 9                                  Preliminary Injunction (ECF No. 61-1)

10   Evans                          Declaration of Dr. David S. Evans (ECF
                                    No. 62)
11
     Grant                          Declaration of Andrew Grant in Support of
12                                  Plaintiff Epic Games, Inc.’s Motion for
13                                  Preliminary Injunction (ECF No. 63)

14   Penwarden                      Declaration of Nicholas Penwarden in Support
                                    of Plaintiff Epic Games, Inc.’s Motion for a
15                                  Preliminary Injunction (ECF No. 64)

16   Sweeney                        Declaration of Timothy Sweeney in Support of
                                    Plaintiff Epic Games, Inc.’s Motion for a
17                                  Preliminary Injunction (ECF No. 65)
18
     Schiller                       Declaration of Philip W. Schiller in Support of
19                                  Defendant Apple Inc.’s Opposition to
                                    Plaintiff’s Motion for a Preliminary Injunction
20                                  (ECF No. 74)
21   Schmalensee                    Expert Declaration of Richard Schmalensee,
                                    Ph.D (ECF No. 78)
22
     Schmid                         Declaration of Mike Schmid in Support of
23
                                    Defendant Apple Inc.’s Opposition to
24                                  Plaintiff’s Motion for a Preliminary Injunction
                                    (ECF No. 79)
25
     Byars Reply                    Declaration of M. Brent Byars in Further
26                                  Support of Plaintiff Epic Games, Inc.’s Motion
                                    for Preliminary Injunction (submitted herewith)
27

28



     EPIC’S REPLY MEMORANDUM                   iv             CASE NO. 4:20-CV-05640-YGR
        Case 4:20-cv-05640-YGR Document 90 Filed 09/18/20 Page 5 of 21


     Evans Reply                   Second Declaration of Dr. David S. Evans
 1                                 (submitted herewith)
 2   Grant Reply                   Declaration of Andrew Grant in Further
 3                                 Support of Plaintiff Epic Games, Inc.’s Motion
                                   for Preliminary Injunction (submitted herewith)
 4
     Sweeney Reply                 Declaration of Timothy Sweeney in Further
 5                                 Support of Plaintiff Epic Games, Inc.’s Motion
                                   for a Preliminary Injunction (submitted
 6                                 herewith)
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



     EPIC’S REPLY MEMORANDUM                  v             CASE NO. 4:20-CV-05640-YGR
          Case 4:20-cv-05640-YGR Document 90 Filed 09/18/20 Page 6 of 21



 1          This preliminary injunction motion is crucial, yet narrow. Epic seeks one thing only: to

 2   offer consumers an alternative payment processing service that allows consumer choice and

 3   lower prices while this litigation proceeds without retaliation. The issue is less complicated than

 4   the voluminous legal arguments and technical jargon before the Court suggest. Epic is prepared

 5   to do everything possible to allow this Court to resolve this case in an expeditious manner. At

 6   that point, should Apple prevail, it can be made whole. But during the pendency of the case,

 7   consumers should not be harmed by Apple’s overwhelming retaliation against Epic.

 8          Apple’s papers try to make this dispute about Apple’s innovative products, rather than

 9   Apple’s practices. Many monopolists start with extraordinary products, yet courts have to step in

10   if they use their power to stifle competition. Apple also tries to make this case about speculative

11   security concerns. But Apple routinely allows third-party payment processing in other apps,

12   including Amazon and Uber. And Apple identified no evidence that Epic’s direct payment, or

13   any Epic product, posed an actual security threat. Apple’s strawman arguments should not

14   distract from what is a simple situation supported by a long line of Supreme Court cases.

15          Turning to the merits, in its Opening Brief, Epic showed that Apple is a monopolist in

16   two markets, for iOS app distribution and for iOS in-app payment processing, and that it illegally

17   maintains its monopolies through unlawful contractual ties and technical restrictions that

18   foreclose all competition. Apple does not dispute its complete control over app distribution to

19   over a billion iOS users or over in-app payment processing, nor any of the restrictions that

20   maintain that control. Yet Apple baldly asserts “it is no monopolist”, asking this Court to believe

21   that iPhones are “interchangeable” with personal computers and gaming consoles. That assertion

22   is contrary to basic antitrust principles and common sense: a Sony PlayStation does not fit in

23   your pocket but a smartphone does.

24          Apple also argues that its web of restrictions is not anti-competitive because they create

25   an “integrated service” that is the basis of its “iPhone business model”. (Opp’n 19.) But Apple

26   cannot immunize these restrictions from antitrust scrutiny by labeling them a “business model”.

27   Nor can Apple credibly insist that IAP is an inseparable aspect of the App Store—that they are a

28   “single” product—when (a) Apple already allows many apps to use alternative pay options, and



      EPIC’S REPLY MEMORANDUM                                            CASE NO. 4:20-CV-05640-YGR
          Case 4:20-cv-05640-YGR Document 90 Filed 09/18/20 Page 7 of 21



 1   (b) many in-app transactions occur days, months, or years after the app is downloaded from the

 2   App Store. Apple also cannot dispute direct evidence of separate demand for payment

 3   processing services, including (a) the robust demand for such services on eligible categories of

 4   iOS apps and open platforms, and (b) Apple’s new disclosure that over the years Apple has

 5   terminated the accounts of no fewer than 2,000 developers who introduced alternative payment

 6   processors. It is clear that developers are clamoring for competition.

 7          Apple also does not dispute that its termination of Epic from its Developer Program

 8   would cause irreparable harm to Epic, Fortnite players, Epic’s Unreal Engine customers, and

 9   customers of those customers—in essence, that it is dispensing collective punishment. Instead of

10   denying these harms to Epic and third parties, Apple argues that the Court should ignore them.

11   First, it argues Epic “created the current situation” by offering alternative payment processing,

12   “knowing that Apple would invoke its contractual right” to terminate Epic. (Id. at 2.) But Epic

13   is doing precisely what the Supreme Court has instructed that Epic is entitled to do: refuse to

14   comply with anti-competitive contractual conditions. Epic and the public should be protected

15   from Apple’s retaliation. Apple has no valid response.

16          Second, Apple repeatedly invokes “security” and “privacy” as justifications for

17   terminating Epic from its Developer Program, claiming that its retaliation somehow benefits

18   consumers. But Apple has not pointed to a single security issue relating to Epic’s direct payment

19   option, any of Epic’s apps, or Unreal Engine. Absent any evidence of harm to any user, Apple

20   argues that the widely used hotfix update mechanism itself was malicious. But as Epic showed

21   in its Opening papers, using hotfixes to serve updated content is common industry practice, and

22   Apple does not dispute that the Fortnite app has openly used them for years without objection.

23   Moreover, the hotfix update has come and gone, and Epic submitted several Fortnite builds

24   expressly disclosing Epic’s direct payment option. Apple rejected them all, and still proceeded

25   to terminate Epic’s Developer Program account. Apple’s retaliation is not directed against the

26   method by which Epic introduced competing payment processing functionality; Apple is

27   objecting to the fact that Epic introduced competition offering consumers lower prices. Apple is

28   not protecting consumers; it is protecting its monopoly and its bottom line.



      EPIC’S REPLY MEMORANDUM                              2             CASE NO. 4:20-CV-05640-YGR
          Case 4:20-cv-05640-YGR Document 90 Filed 09/18/20 Page 8 of 21



 1          Finally, Apple’s papers contain a number of half-truths and outright falsities intended to

 2   paint Epic as a bad actor. Epic cannot catalogue them all here but notes a few examples below:

 3          (1) Apple asserts that Epic eliminated IAP from Fortnite. This is false. Epic’s hotfix

 4   update offered IAP and Epic direct pay side-by-side. IAP remained available in Fortnite until

 5   Apple blocked IAP upon termination of Epic’s Team ID ’84 account. (Grant Reply ¶¶ 38-39.)

 6          (2) Apple asserts that the August 13 release has security risks. That is false. Apple has

 7   not presented a shred of evidence that there is any security issue.

 8          (3) An Apple declarant asserts that in 2018, Epic breached its agreement with Sony to

 9   launch cross-platform play without Sony’s consent. (Schmid ¶ 19.) That is false. Sony

10   announced the availability of cross-platform play in September 2018 with Epic as one of the first

11   participants in the new program. (Sweeney Reply ¶ 7, Ex. A.)

12          (4) Apple claims Epic brought this case to revive supposedly waning interest in Fortnite,

13   alleging a 70% decline in “interest” between October 2019 and July 2020. (Opp’n 11.) But

14   Apple cherry-picked Google Trends data concerning Google search volumes, misleadingly

15   starting from a one-week spike that took place in October 2019 when Epic ran an in-game event

16   that captured global attention. Fortnite users increased over that period. (Sweeney Reply ¶ 18.)

17          (5) Apple argues that “Epic’s own app marketplace charges users and developers a

18   commission” just like IAP. (Opp’n 6 & n.7.) But the Epic Games Store offers developers the

19   choice that Apple does not: they can use Epic’s payment processor for in-app purchases, or they

20   can use another payment processor and pay Epic nothing. (Sweeney Reply ¶ 24.)

21          (6) Apple claims it placed Fortnite billboards in Times Square and LA Live, at its

22   expense to the benefit of Epic. But the billboards actually promoted the availability of

23   Marshmello’s concert playlist on Apple Music. (Sweeney Reply ¶¶ 20-22, Ex. B.)

24          Epic looks forward to demonstrating at trial the unlawfulness of Apple’s conduct. In the

25   meantime, an injunction should issue.

26   I.     LEGAL STANDARD

27          Apple does not dispute that Epic must satisfy the Winter test. (Opp’n 14.) Apple

28   nonetheless suggests that this test is harder to meet here because the injunction sought is



      EPIC’S REPLY MEMORANDUM                              3               CASE NO. 4:20-CV-05640-YGR
           Case 4:20-cv-05640-YGR Document 90 Filed 09/18/20 Page 9 of 21



 1   “mandatory” instead of “prohibitory”. (E.g., Opp’n 14-15.) Apple is wrong. The requested

 2   injunction here is prohibitory; Epic seeks an order prohibiting Apple from retaliating against

 3   Epic in any way on account of Epic’s introduction of a competitive alternative to Apple’s IAP.

 4   (Opening ii (requesting an order prohibiting retaliation and undoing retaliatory actions taken).)

 5   In any event, Epic satisfies the four preliminary injunction factors as applied to the relief sought.

 6   II.    EPIC IS HIGHLY LIKELY TO SUCCEED ON THE MERITS.

 7          A.      Apple’s Conduct Violates Section 2 of the Sherman Act.

 8                  1.      Apple has a monopoly in the iOS App Distribution Market.

 9          In its Opening brief, Epic established a relevant product market for distribution of apps

10   compatible with iOS to users of mobile devices running iOS: the iOS App Distribution Market.

11   Apple does not and cannot dispute its complete control over this market. Instead, Apple argues

12   in its Opposition that Epic defined the market too narrowly. Not so.

13          Apple argues that there are “alternative means to distribute Fortnite”, and therefore, that

14   the market here must include “at least” distribution on other platforms on which Fortnite can be

15   played. (Opp’n 16.) That is inconsistent with basic antitrust principles. Markets are commonly

16   defined by applying the hypothetical monopoly test, which “asks whether a monopolist in the

17   proposed market could profitably impose a small but significant and nontransitory price

18   increase” on the monopolized product to a specified set of customers. Theme Promotions, Inc. v.

19   News Am. Mktg. FSI, 546 F.3d 991, 1002 (9th Cir. 2008); (Evans Reply ¶ 57). The iOS App

20   Distribution Market accordingly includes all the ways by which app developers generally

21   (including, but not limited to, Epic) could (absent Apple’s restrictions) distribute apps to the

22   billion users of iOS devices. (Evans ¶¶ 52-54.) A hypothetical monopolist in iOS app

23   distribution could profitably impose a price increase on iOS app developers (Apple does just

24   that). That is because distributing apps to users of other platforms is not an adequate substitute,

25   from the developer’s perspective, for accessing the one billion iOS users. (Id. ¶¶ 41-42.)

26          For example, by distributing on Android, a developer does not reach the billion users of

27   iOS devices because users typically do not have mobile devices on both OSs. As for distribution

28   on game consoles, many apps require mobility or are not games playable on a console.



      EPIC’S REPLY MEMORANDUM                               4             CASE NO. 4:20-CV-05640-YGR
         Case 4:20-cv-05640-YGR Document 90 Filed 09/18/20 Page 10 of 21



 1   Moreover, many millions of iOS users do not have those alternative devices. And even for those

 2   iOS users who do have alternatives at home, they are generally not portable and must be hooked

 3   up to a television or monitor and electrical outlet; even laptop computers are too large to fit in a

 4   pocket or a purse. The smartphone is unique: there is simply no other device that fits in your

 5   pocket and can be used anywhere and at any time. As the data show, of the Fortnite users on

 6   iOS, 63% access Fortnite only on iOS. (Sweeney Reply ¶ 17.) Those users, and iOS users more

 7   generally, are not accessible through distribution on other platforms.

 8          Epic also explained in its Opening brief (at 13-14), and Epic’s expert opined, how the

 9   iOS App Distribution Market reflects the characteristics of the single-brand market defined in

10   Newcal Indus., Inc. v. Ikon Office Sols., 513 F.3d 1038 (9th Cir. 2008): The primary market

11   consists of OSs for smartphones or tablets; Apple has market power in the primary market; and

12   competition for smartphone (or tablet) OSs cannot constrain Apple in the aftermarkets. (Evans

13   ¶¶ 25-30; Compl. ¶¶ 156-83.) Apple contends that Epic has “no basis” to argue that

14   “components of Apple’s integrated offerings should be considered separately”, and that “this is

15   not an aftermarket case”. (Opp’n 16-17.) But Newcal is that basis, and Apple cites no support

16   that Newcal does not apply where a monopolist chooses to label its conduct in the downstream

17   market as an “integrated offering”. See Teradata Corp. v. SAP SE, 2018 WL 6528009 at *17

18   (N.D. Cal. Dec. 12, 2018) (aftermarket properly alleged despite defendant labeling its tied and

19   tying products as “integrated”). Indeed, it is Apple’s decision to contractually coerce developers

20   to “integrate” its downstream offering that constitutes Apple’s anti-competitive conduct.

21                  2.      Apple unlawfully maintains its app distribution monopoly.

22          Epic described in detail the web of technical and contractual restrictions Apple employs

23   to ensure that consumer apps may be distributed on iOS solely through its own App Store,

24   thereby unlawfully maintaining its monopoly over the iOS App Distribution Market. (Opening

25   12-15.) Apple does not dispute that it imposes the restrictions Epic identified. Instead, it claims

26   these are legal for two reasons, neither of which is availing.

27          First, Apple contends its technical and contractual restrictions are legal because there are

28   “alternative distribution options”. (Opp’n 18.) As discussed above, that is factually and legally



      EPIC’S REPLY MEMORANDUM                               5             CASE NO. 4:20-CV-05640-YGR
         Case 4:20-cv-05640-YGR Document 90 Filed 09/18/20 Page 11 of 21



 1   incorrect—there are no alternative options to distribute consumer apps to iOS users, and through

 2   the restrictions, Apple maintains a complete monopoly in the iOS App Distribution Market.

 3          Second, Apple says it need not provide “unfettered and uncompensated use of its own

 4   technology”. (Id.) That statement mischaracterizes Epic’s argument. Microsoft is compensated

 5   for its investment in Windows without forcing all transactions on Windows PCs through a single

 6   store that it controls. Apple can be too. Apple just cannot use its market power to force

 7   developers to use its own services to the exclusion of all others. Epic is ready, willing, and able

 8   to compete by offering distribution services that would compete with Apple’s; Epic (like other

 9   would-be distributors) has been blocked from doing so by Apple’s anti-competitive conduct.

10   (Sweeney ¶¶ 12-14.) Apple’s investment in iOS does not give it unfettered rights to maintain a

11   monopoly in related, downstream markets, and Apple cites no case law suggesting otherwise.

12          Apple also tries to justify its total control of all iOS consumer app distribution by

13   pointing to the need for security. (Opp’n 5.) This is a pretext. There are many methods to

14   secure a platform aside from controlling all consumer app distribution. Indeed, Apple already

15   has implemented many of those methods on iOS through the OS design, not through App Store

16   control. (Grant Reply ¶¶ 30-35.) Apple does not control all app distribution on macOS.

17   (Sweeney ¶ 10.) Apple already allows certain entities on iOS to download directly from the

18   Internet and bypass the App Store. (Grant ¶¶ 5, 14.) Apple is also aware that security could be a

19   factor on which different app stores could compete; if Apple’s App Store could in fact offer

20   better security than all other stores, Apple could use this security advantage to prevail in a

21   competitive market. Epic does not claim that Apple cannot participate in the iOS app

22   distribution marketplace. Epic argues that Apple cannot use its market power to monopolize app

23   distribution and that Apple should fairly compete in that market.

24          Finally, Apple asserts that “Epic’s antitrust theories . . . have nothing to do with Unreal

25   Engine, and thus cannot support that aspect of the requested injunction”. (Opp’n 18 n.17.) But it

26   was Apple that brought Unreal Engine into this dispute when it overreached in its retaliation

27   against Epic by threatening to destroy the ability of Unreal Engine to provide third-party user

28   tools for iOS and macOS development. Now it is absolutely relevant to Epic’s claims. For



      EPIC’S REPLY MEMORANDUM                               6             CASE NO. 4:20-CV-05640-YGR
            Case 4:20-cv-05640-YGR Document 90 Filed 09/18/20 Page 12 of 21



 1   assessing likelihood of success on the merits, Apple’s retaliation against Unreal Engine is further

 2   evidence of the absolute power Apple wields on iOS and the lengths to which Apple will go to

 3   maintain its monopolies.1 Apple’s express purpose of attacking Epic’s ability to develop Unreal

 4   Engine was to force Epic into submission and ensure compliance with Apple’s anti-competitive

 5   scheme. (Opp’n 28.) An injunction protecting Epic’s products including Unreal Engine would

 6   curtail the scope of Apple’s anti-competitive conduct. 2

 7            B.     Apple’s Conduct Violates Sections 1 and 2 of the Sherman Act.

 8            Apple does not dispute that it contractually conditions developers’ ability to distribute

 9   iOS apps on their agreement to use solely Apple’s own IAP to process all in-app payments for

10   digital content and that it thereby forecloses all competition for the processing of such payments.

11   That is unlawful per se and rule of reason tying and monopoly maintenance. (Opening 15-23.)

12                   1.      Apple ties app distribution to in-app payment processing.

13            Epic has shown the first element of tying: two separate products. Under the purchaser
14   demand test, app distribution is a separate product from in-app payment processing for digital
15   content because there is demand for in-app payment processing separate and apart from demand
16   for distribution services. In-app purchases occur days, months, or years after an app has been
17   downloaded to a user’s device. But for Apple’s IAP restrictions, these purchases would be
18   between the developer and the consumer. (Evans Reply ¶ 29.) In its Opening brief (at 17), Epic
19   provided examples where software developers use different in-app payment processors than that
20   of the provider of the software distribution services. Epic also pointed to its own experience that
21   there is user demand for in-app payment processing from a provider other than Apple. (Id.)
22   Apple itself provides further examples. On September 11, 2020, Apple amended its App Store
23   Review Guidelines to liberate from its IAP requirement “app[s] . . . only sold directly by
24   [developers] to organizations or groups for their employees or students” and “app[s that] enable[]
25      1
          In the same vein, to maximize its retaliatory threats to Epic, Apple recently threatened to
     shut down Sign in with Apple following its termination of the ’84 account, potentially leaving
26   hundreds of thousands of Epic users locked out of their accounts. (Grant Reply ¶¶ 16-25.)
        2
27        Apple argues that “Epic’s defective theory of monopoly maintenance does not provide any
     legal basis for a preliminary injunction that is independent from its flawed tying theory.” (Opp’n
28   18.) If Epic is likely to prevail on monopoly maintenance, the requested injunction would be a
     partial remedy. (Opening 12.)


      EPIC’S REPLY MEMORANDUM                               7              CASE NO. 4:20-CV-05640-YGR
            Case 4:20-cv-05640-YGR Document 90 Filed 09/18/20 Page 13 of 21



 1   the purchase of realtime person-to-person experiences between two individuals”. (Byars Reply

 2   Ex. F §§ 3.1.3(c), (d).) Apple also disclosed that it previously has terminated “over 2,000

 3   [developer] accounts for introducing a non-IAP payment method”. (Opp’n 8.) Clearly, separate

 4   demand exists. Schmalensee ¶¶ 46-54 and Schiller ¶ 45, on which Apple relies to argue that “no

 5   demand exists for IAP that is separate from distribution via the App Store” (Opp’n 20), do not

 6   rebut the evidence of separate demand. 3

 7            Apple also argues (Opp’n 20-21 n.19) that the two-sided nature of iOS gives Apple a

 8   license to foreclose all competition in the iOS aftermarkets. But Ohio v. American Express Co.,

 9   138 S. Ct. 2274, 2286 (2018), held only that both sides of a two-sided market must be

10   considered, not that all downstream aftermarkets must be considered part of the primary market

11   if the primary market is two-sided.

12            Here, Epic has shown that Apple ties these two separate products. Apple’s argument that

13   “[t]here is no . . . conditioning here” because “[d]evelopers are free to adopt other business

14   models that do not include in-app digital purchases” (Opp’n 19) is misguided. Under Apple’s

15   rules, the only way to distribute consumer apps on iOS is through the App Store. The only way

16   to sell in-app digital content on iOS is through IAP (subject to Apple’s arbitrary unilaterally

17   determined exceptions). That is conditioning, and that is a tie. The fact that some participants

18   who are injured by a monopolist’s unlawful acts may leave or decline to enter the market does

19   not absolve the monopolist. Indeed, that is anti-competitive harm, as Apple’s former CEO

20   himself recognized. (Byars Reply Ex. I (a developer cannot “buy/rent/subscribe from iOS

21   without paying us [Apple], which we acknowledge is prohibitive for many things”).) 4

22      3
          Schmalensee, for example, argues that IAP is not just a payment processing service, but a
     “system” providing “a safe and secure marketplace”. (Schmalensee ¶ 50.) Yet he ignores that
23   developers choosing other payment processing services where allowed by Apple, such as for the
     Amazon or Uber iOS apps, demonstrates that separate demand exists.
24      4
          Apple does not address Epic’s argument that Apple’s tying affects a not insubstantial
25   amount of commerce in the iOS In-App Payment Processing Market. (Opening 18-19.) Apple
     argues that there is no per se tying because it integrates “its StoreKit APIs into the App Store
26   software platform”. (Opp’n 21.) But Epic has always said that IAP can be one of the options
     available to iOS developers and users so long as the market is open to competition. There is no
27   technological reason that developers must integrate StoreKit APIs, rather than the APIs of
     alternative payment processors. Microsoft did not undo the line of cases that apply the per se
28   standard to “contractual ties”. See United States v. Microsoft Corp., 253 F.3d 34, 89-95 (D.C.
     Cir. 2001).


      EPIC’S REPLY MEMORANDUM                              8              CASE NO. 4:20-CV-05640-YGR
         Case 4:20-cv-05640-YGR Document 90 Filed 09/18/20 Page 14 of 21


                      2.     Under the rule of reason, Apple’s conduct has anti-competitive effects.
 1
             In its Opening brief (at 20), Epic explained how Apple forecloses competition in the iOS
 2
     In-App Payment Processing Market. The facts are simple: Epic offered a competing product
 3
     with lower prices, and Apple ejected Epic from the market. Apple now concedes that it has
 4
     taken similar steps against over 2,000 other developers seeking to introduce competition into the
 5
     iOS ecosystem. (Opp’n 8.) Foreclosure on this scale is clearly anti-competitive.
 6
                      3.     Apple’s procompetitive justifications are pretextual.
 7
             Apple argues that this undeniable competitive harm is justified by procompetitive
 8
     benefits. Apple is wrong. Apple invokes the word “security” or some variation thereof at least
 9
     15 times in its Opposition brief. (E.g., Opp’n 1, 3, 7-9, 27-30.) But security cannot justify the
10
     complete foreclosure of competition in a huge part of the digital economy. And security is
11
     clearly not the reason for these restrictions. Apple already allows alternative payment
12
     mechanisms for iOS apps that provide real-world goods or services (Byars Reply Ex. F
13
     § 3.1.3(e)), enterprise services (id. § 3.1.3(c)), or person-to-person experiences (id. § 3.1.3(d)).
14
     Likewise Apple does not mandate IAP for digital content purchased on Mac computers.
15
     (Sweeney ¶ 10; Byars Ex. K § 7.) Thus, IAP plainly is not necessary to maintain the security of
16
     Apple devices.
17
             Similarly, Apple’s desire to be paid in a particular manner cannot justify its foreclosure
18
     of the iOS In-App Payment Processing Market. (Opp’n 22-23.) As explained in Epic’s Opening
19
     brief (at 20-23), Apple is entitled to payment for services that it provides, but it is not entitled to
20
     force services onto users and developers when Apple’s services are not wanted. Apple
21
     repeatedly points to its investment in “the tools, education, and support services that Apple
22
     makes available to developers”, including Epic. (Opp’n 22.) The fact that Apple makes these
23
     tools, education, and support available to developers is not related to the App Store or to public
24
     good; Apple undertakes these investments to make the iOS platform more appealing to app
25
     developers and users alike. Apple’s CEO has freely acknowledged this, as has one of Apple’s
26
     experts. (Opening 21-22 & n.6.) Apple and Microsoft provide similar tools to developers of
27
     macOS and Windows OS applications, even though neither controls the distribution of such
28



      EPIC’S REPLY MEMORANDUM                                9              CASE NO. 4:20-CV-05640-YGR
            Case 4:20-cv-05640-YGR Document 90 Filed 09/18/20 Page 15 of 21



 1   applications on PCs. (See Penwarden ¶ 5.)

 2            Apple complains that “if the Court were to enjoin one piece of the extant model . . .

 3   Apple would have to rework the entire system” and switch to one of the many other potential

 4   models that it acknowledges are possible. (Opp’n 22-23.) That is exactly the point; Apple

 5   should have to change the unlawful portions of its business model.

 6            Apple argues that the “spectacular growth” of iOS is proof of the procompetitive benefits

 7   of its conduct. (Id. at 22.) But Apple has done nothing to show that growth is attributable to the

 8   conduct at issue—that is, that this growth is the result of Apple’s requirement that all consumer

 9   app distribution occur through the App Store and that all in-app payment processing for digital

10   content occur through IAP.

11            Finally, Apple argues that the fact that “[o]ther app stores for computing platforms also

12   charge similar commissions, at a similar rate . . . is strong evidence” that Apple’s conduct is

13   procompetitive. (Id. at 23.) Not so. Google—the other duopolist for smartphone (or tablet)

14   OSs—is able to adopt the same anti-competitive policies Apple has adopted because it is a

15   monopolist in distribution of Android apps. (See Byars Reply Ex. G § 4.5; id. Ex. H.) As for

16   gaming consoles, the comparison is apples and oranges. Apple does not address the many

17   distinctions Epic has raised between gaming consoles and mobile devices. (Opening 22 n.7.)

18   And there is a wide diversity of practices among app stores on the open platforms of Windows

19   and macOS PCs (Evans Reply ¶ 12; Sweeney ¶ 10), demonstrating that competition benefits the

20   consumer. Thus, little can be inferred from adoption of Apple’s practices in other contexts.

21   III.     EPIC WILL SUFFER IRREPARABLE HARM ABSENT AN INJUNCTION.

22            Apple does not dispute that removal of Fortnite from the App Store will cause many Epic

23   customers to give up on Fortnite and will undermine Epic’s ability to create the Fortnite

24   metaverse. Apple does not dispute that cutting off Epic’s access to developer tools will cause

25   millions of developers who rely on Unreal Engine to question the viability of the engine.

26            Instead, Apple’s argument is simply that since Epic changed its Fortnite app, Apple

27   should be able to do anything in retaliation. Apple also complains that Epic publicized the fight

28   to “engender goodwill”. (Opp’n 26.) Epic’s public statements were made to expose to the



      EPIC’S REPLY MEMORANDUM                              10             CASE NO. 4:20-CV-05640-YGR
            Case 4:20-cv-05640-YGR Document 90 Filed 09/18/20 Page 16 of 21



 1   public Apple’s anti-competitive conduct—which Apple takes pains to conceal. (Byars Reply

 2   Ex. F § 3.1.3.) In any event, users and developers are blaming Epic for the effects of this fight,

 3   with incalculable consequences to Epic’s goodwill, reputation, and competitive standing.

 4   (Opening 25-29.) Apple does not grapple with this quintessential evidence of irreparable harm.

 5            This leaves Apple’s main argument, that Epic’s harm should be ignored because it is self-

 6   inflicted. That argument fails as a matter of law. In its Opening Brief, Epic discussed the long

 7   line of U.S. Supreme Court precedent holding that the law does not penalize, but rather protects,

 8   parties that challenge anti-competitive contract provisions, including when that challenge

 9   involves non-compliance with the terms of those contracts. The Supreme Court has said courts

10   should not aid monopolists by enforcing unlawful provisions in contracts, and should not

11   penalize those who, in order to break out of the grip of a monopolist, breach such provisions.

12   These cases are binding precedent that serves the congressional intent of finding ways to ensure

13   that the competitive process maintains vibrancy. If Epic is correct and Apple is maintaining a

14   monopoly with anti-competitive contract restrictions, the Supreme Court instructs that what

15   Apple characterizes as self-inflicted should be understood as protective of competition.

16            Apple’s attempt to distinguish this line of binding precedents on the basis that they did

17   not involve injunctive relief (Opp’n 25) finds no support in the cases themselves, and is flatly

18   contradicted by Courts of Appeals precedent, cited in Epic’s Opening brief (at 24-25), including

19   Acquaire v. Canada Dry Bottling Co., 24 F.3d 401 (2d Cir. 1994). The Acquaire court

20   recognized that if the plaintiffs there chose to “abide by [the] terms” of the defendant’s illegal

21   “promotional program”, the defendant would not have “withheld product” from them. Acquaire,

22   24 F.3d at 411. The Acquaire court outright rejected the defendant’s argument that the harm to

23   the plaintiffs, caused by their choice to reject the illegal provisions, was “self-inflicted”. Id. at

24   411-12. Epic was faced with a similar choice: if it chose, “with a simple keystroke”, 5 to

25   capitulate and provide Apple with a compliant version of Fortnite, Apple would return Fortnite

26
        5
27       Apple argues that Epic cannot demonstrate irreparable harm because it “can solve its own
     problems” “with a simple keystroke”. (Opp’n 23-24; see also id. at 2.) This is false, or at least
28   inconsistent with Apple’s statements to Epic. Apple has decreed that it “will deny [Epic’s]
     reapplication to the Apple Developer Program for at least a year”. (Grant Ex. H.)


      EPIC’S REPLY MEMORANDUM                               11              CASE NO. 4:20-CV-05640-YGR
            Case 4:20-cv-05640-YGR Document 90 Filed 09/18/20 Page 17 of 21



 1   to the App Store and allow Epic to keep its Developer Program accounts. If it refused, Apple

 2   would punish Epic by terminating its accounts, cutting off its access to tools, and more. Like the

 3   Acquaire court, this Court should not discount irreparable harm based on the fact that Epic’s

 4   choice was to take a stand and not abide by Apple’s anti-competitive policies. 6

 5   IV.      THE BALANCE OF HARMS STRONGLY FAVORS EPIC.

 6            Absent relief, the harm to Epic will be significant. (See Section III above.) By contrast,

 7   the parade of horribles Apple claims will occur if the injunction is granted is not credible.

 8            Apple already allows many developers to offer direct payment as an alternative to IAP.

 9   Apple did not reject Epic’s direct payment to protect iOS users—Apple rejected it because it

10   posed a competitive threat. Epic’s refusal to abide by Apple’s anti-competitive IAP tie does not

11   provide any support that Fortnite, Unreal Engine, or any other Epic app for that matter, would

12   become a source of malware. Apple’s entire security threat argument is destroyed by its own

13   practices that allow numerous other developers to offer direct payment.

14            Apple’s argument is that there is a possibility Epic’s payment service could

15   hypothetically create a future security issue—the “prospect that Epic’s alternative payment

16   system may compromise [users’] privacy or data security”. (Opp’n 27 (emphasis added).)

17   Apple offers no evidence to support this speculation. Numerous other developers already offer

18   direct pay safely. Epic direct pay has been on iOS for over a month. Apple has used this time to

19   dissect Epic direct pay to look for security threats. Apple’s failure to offer any evidence of such

20   a threat is conclusive. Apple already allows many payment processors other than IAP for real-

21   world goods or services (Byars Reply Ex. F § 3.1.3(e)), enterprise services (id. § 3.1.3(c)), or

22   person-to-person experiences (id. § 3.1.3(d)). Third-party payment processing is not a security

23
        6
24        Milsen Co. v. Southland Corp., 454 F.2d 363 (7th Cir. 1971), is also on point. There, the
     defendant attempted to terminate agreements because the plaintiffs had refused to pay certain
25   allegedly anti-competitive franchise fees due under the agreements. 454 F.2d at 364-65. The
     court reversed the denial of a preliminary injunction because “defendants who are or may be
26   guilty of anticompetitive practices should not be permitted to terminate . . . when such
     terminations would effectuate those practices”. Id. at 366; see also Germon v. Times Mirror Co.,
27   520 F.2d 786, 788 (9th Cir. 1975) (citing Milsen; “A termination might be enjoinable even if
     done pursuant to contract, if the contractual clause . . . foster[s] an unlawful anticompetitive
28   scheme.”). By contrast, none of Apple’s cited cases (Opp’n 24) involved a party that refused to
     abide by a contract because the contract was unlawful under the antitrust laws.


      EPIC’S REPLY MEMORANDUM                              12             CASE NO. 4:20-CV-05640-YGR
         Case 4:20-cv-05640-YGR Document 90 Filed 09/18/20 Page 18 of 21



 1   threat. Apple opposes Epic direct pay to protect its monopoly.

 2          Similarly, restoring Fortnite to iOS would not increase the risk of Epic sneaking malware

 3   into its apps or the Unreal Engine toolset. (Opp’n 28.) There is no such risk. Epic had apps on

 4   the App Store for a decade. Fortnite has been on the store for two years. Unreal Engine has

 5   powered apps on the App Store for many years. Epic is a respected, well-established company.

 6   Epic’s CEO has sworn under oath that Epic does not and will not deal in malware (Sweeney

 7   Reply ¶ 26), and Epic would suffer incalculable reputational harm if it tried to sneak in malware.

 8   Using the well-established hotfix mechanism to serve a second payment option is not malware.

 9   (Grant ¶¶ 16-22.) If Apple really believed this was a risk, it would not have requested that Epic

10   restore Fortnite to the App Store by providing a compliant build. (Id. at Ex. B; Opp’n 12.)

11          Apple would not be harmed by the requested injunction. Nothing about the requested

12   injunction would limit Apple’s ability to terminate accounts (or even developers) that harm users

13   by introducing malware, hurt security, or compromise privacy. Instead, the requested injunction

14   would limit only Apple’s ability to continue to use its absolute control over its digital platform to

15   instill existential fear in app developers and deter any challenge to its unlawful contractual terms.

16   That is hardly a “harm” that supports Apple’s opposition.

17          Apple suggests there is no harm to Epic because of Apple’s purported “right to terminate

18   the developer agreements at any time, for any reason . . . for any Epic affiliate”. (Opp’n 24.)

19   But the contracts do not permit Apple to terminate separate entities’ contracts for their affiliate’s

20   breach of a separate contract. Apple’s having done this thousands of times in the past is no

21   excuse. That a contract is “at will” does not suggest Epic would not suffer harm from its

22   termination—or that termination as part of a retaliatory anti-competitive scheme is proper.

23          Importantly, the threatened termination is intended to further Apple’s anti-competitive

24   scheme and deter resistance. As such, it is itself illegal. The law imposes a duty to deal on a

25   monopolist like Apple “when (1) it unilaterally terminates a voluntary and profitable course of

26   dealing; (2) the only conceivable rationale or purpose is to sacrifice short-term benefits in order

27   to obtain higher profits in the long run from the exclusion of competition; and (3) the refusal to

28   deal involves products that the defendant already sells in the existing market to other similarly



      EPIC’S REPLY MEMORANDUM                              13             CASE NO. 4:20-CV-05640-YGR
              Case 4:20-cv-05640-YGR Document 90 Filed 09/18/20 Page 19 of 21



 1   situated customers”. FTC v. Qualcomm Inc., 969 F.3d 974, 994-95 (9th Cir. 2020) (internal

 2   quotations and alterations omitted). Here, Apple is attempting unilaterally to terminate voluntary

 3   and profitable contacts, with the express purpose of eliminating competition, denying Epic

 4   accounts and developer tools that Apple “makes . . . available” to all developers. (Opp’n 5-6.)

 5   V.          EPIC’S REQUESTED RELIEF WOULD FURTHER THE PUBLIC INTEREST.

 6               Countless Fortnite users and developers who rely on Unreal Engine are collateral

 7   damage to Apple’s collective punishment. (See Section III; Opening 25-29; Byars Ex. R-S.)

 8   Apple does not dispute that harm to these users and developers is against the public interest.

 9               Instead, Apple argues that “an injunction would contravene the public’s ‘strong interest

10   in holding private parties to their agreement[]’”. (Opp’n 29.) But that principle applies only to

11   lawful agreements, as Apple’s cited case recognizes. See S. Glazer’s Distribs. of Ohio, LLC v.

12   Great Lakes Brewing Co., 860 F.3d 844, 853-54 (6th Cir. 2017) (“The public . . . has an interest

13   in enforcing the [law],” and that “[b]ecause there is no conflict [between the contract and the

14   law], the public’s interest in enforcing private contracts weighs against the injunction”

15   (emphases added)). 7 This case is not about enforcing lawful private contracts. The contractual

16   provisions on which Apple relies and against which Epic has taken a stand are unlawful. Apple

17   does not dispute that enforcement of the antitrust laws furthers the public interest. (See Opening

18   at 23-25.) “Where the contractual right is alleged to violate the antitrust laws, the public interest

19   in antitrust enforcement and preservation of competition outweighs the interest in freedom of

20   contract.” trueEX, LLC v. MarkitSERV Ltd., 266 F. Supp. 3d 705, 726 n.143 (S.D.N.Y. 2017).

21               Apple’s suggestion that an injunction would place other App Store developers at a

22   competitive disadvantage vis-à-vis Epic is likewise meritless. (Opp’n 29.) Apple’s sudden

23   concern about equity and the concern that some app developers would “be forced to subsidize

24   the tools that allow Epic to succeed” rings hollow given Apple’s repeated assertion that over

25   80% of app developers pay nothing for those tools; presumably, in Apple’s view, they are

26   “subsidized” by those who do. Nor is it true that an injunction somehow would lead developers

27   to feel free to “compromise” users’ data. The requested injunction would not prevent Apple

28        7
              Apple’s other cited cases do not involve allegations of unlawful contracts. (Opp’n 29.)


      EPIC’S REPLY MEMORANDUM                                14             CASE NO. 4:20-CV-05640-YGR
         Case 4:20-cv-05640-YGR Document 90 Filed 09/18/20 Page 20 of 21



 1   from enforcing rules that actually pertain to security or privacy. All it would do is prevent Apple

 2   from retaliating against Epic for one thing only—the introduction of competition to IAP.

 3          Apple’s attempt to downplay the harm it inflicts on users of Fortnite and Unreal Engine

 4   is also unpersuasive. (Opp’n 9-10, 30.) Fortnite is a forum for shared experiences, including

 5   concerts, movies, roundtables, and gaming. For the intensely social experience that Fortnite

 6   offers, the loss of even 10% of users impacts the entire Fortnite community. Estranging all iOS

 7   users has resulted in manifold more disrupted connections that affect non-iOS friends and family

 8   who keenly feel the loss, and undermines Epic’s ability to reach the crucial mass necessary to

 9   achieve the metaverse. (Sweeney ¶¶ 3, 24.) Contrary to Apple’s statement that “Unreal

10   Engine . . . is used by a minuscule fraction of iPhone apps” (Opp’n 30), Apple’s own witness

11   testified that “Unreal Engine is a popular development engine used by many developers on iOS

12   and other platforms.” (Schmid ¶ 20.) Unreal Engine has a community of 11 million developers

13   worldwide (Penwarden ¶ 2), and is used to develop some of the most popular games on the App

14   Store. (Penwarden ¶ 4; Sweeney ¶ 30.) Apple’s claim that its retaliation against Unreal Engine

15   would not harm developers because of the availability of Unity, an Unreal Engine competitor, is

16   false. Unreal Engine developers have put time and resources into projects reliant on Unreal

17   Engine, and moving away would cause them significant harm. (Sweeney Reply ¶ 29.) And the

18   removal from the market of one out of two primary engines currently available to developers

19   would likewise harm developers for years to come. (Id. ¶¶ 29-30; Penwarden ¶ 10.)

20          Finally, in this context as well, Apple argues that the public harm is of Epic’s making.

21   That is not the case, for all the reasons cited above. Epic properly refused to abide by unlawful

22   agreements. It is Apple that removed Fortnite from the App Store. It is Apple that threatened to

23   terminate access to tools used by other Epic businesses, including Unreal Engine. It is Apple

24   that threatened to terminate agreements that were not breached governing accounts and apps that

25   have nothing to do with Fortnite. Therefore, it is Apple that should be enjoined to prevent the

26   harm to third parties relying on Fortnite and other Epic businesses, including Unreal Engine.

27

28



      EPIC’S REPLY MEMORANDUM                             15            CASE NO. 4:20-CV-05640-YGR
       Case 4:20-cv-05640-YGR Document 90 Filed 09/18/20 Page 21 of 21


     Dated: September 18, 2020
 1
                                       Respectfully submitted,
 2

 3                                     By:   /s/ Katherine B. Forrest

 4
                                       FAEGRE DRINKER BIDDLE & REATH
 5                                     LLP
 6
                                       Paul J. Riehle
 7                                     paul.riehle@faegredrinker.com

 8                                     Four Embarcadero Center
                                       San Francisco, California 94111
 9                                     Telephone: (415) 591-7500
10                                     Facsimile: (415) 591-7510

11
                                       CRAVATH, SWAINE & MOORE LLP
12
                                       Christine A. Varney (pro hac vice)
13                                     cvarney@cravath.com
14                                     Katherine B. Forrest (pro hac vice)
                                       kforrest@cravath.com
15                                     Gary A. Bornstein (pro hac vice)
                                       gbornstein@cravath.com
16                                     Yonatan Even (pro hac vice)
                                       yeven@cravath.com
17
                                       Lauren A. Moskowitz (pro hac vice)
18                                     lmoskowitz@cravath.com
                                       M. Brent Byars (pro hac vice)
19                                     mbyars@cravath.com

20                                     825 Eighth Avenue
                                       New York, New York 10019
21
                                       Telephone: (212) 474-1000
22                                     Facsimile: (212) 474-3700

23                                     Attorneys for Plaintiff
                                       EPIC GAMES, INC.
24

25

26

27

28



     EPIC’S REPLY MEMORANDUM                 16            CASE NO. 4:20-CV-05640-YGR
